Citation Nr: 1129602	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  96-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The late Veteran served on active duty from October 1942 to January 1946.  The appellant in the present appeal is his surviving widow.

This matter originally comes to the Board of Veterans' Appeals (Board) on appeal from an April 1995 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for the Veteran's cause of death.

The claim was denied by the Board in December 2002, and appealed by the appellant.  Thereafter, in October 2005, pursuant to a memorandum decision, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision to deny the appellant's claim and remanded the case to the Board.  The claim was again denied by the Board in September 2007, and again appealed by the appellant.  Thereafter, in February 2011, pursuant to a Joint Motion for Remand (JMR), the Court set aside the Board's decision to deny the appellant's claim and remanded the case to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In light of points raised in the JMR, and review of the claims file, the Board finds that further action on the claim on appeal is warranted.  

In this case, the RO, in an April 1995 rating decision reopened the appellant's 1994 claim of entitlement to service connection for cause of the Veteran's death.  Therefore, the JMR notes, her claim should be adjudicated under the code provisions existing prior to October 1, 1997.  The Court, in a 2005 decision, remanded the appellant's claim of entitlement to service connection for the cause of the Veteran's death for VA to comply with the VCAA.  Specifically, the claim was remanded to VA to advise the appellant of the information and evidence necessary to substantiate her claim.  Subsequently, the Board, in an August 2007 decision, remanded the appellant's claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for the Veteran's cause of death in accordance with the Court's April 2005 decision to the RO.  The Board directed the RO, via the Appeals Management Center (AMC) to provide the appellant with notice of the provisions of the VCAA and how it pertained to her claim.  In November 2007, AMC sent the appellant a letter advising her that it would be developing additional evidence concerning her appeal.  The RO advised the appellant that she could submit evidence in support of her claim for compensation under 38 U.S.C. §  1151 without indicating the information or evidence needed to substantiate her claim according to the statues and regulations in effect prior to October 1, 1997.  Therefore, in the JMR, the parties agreed that the Board errored in finding that the notice provisions of the VCAA had been fully satisfied. 

The Board notes that the difference in the law prior to October 1, 1997, and now are significant and thus require specific notice. 

In 1994, the United States Supreme Court released a decision in Brown v. Gardner, 115 S. Ct. 552 (1994) that had a direct bearing on claims for benefits under 38 U.S.C.A. § 1151.  Since the appellant had filed her 38 U.S.C.A. § 1151 claim prior to a change in law that became effective October 1, 1997, based upon the holding in Gardner, the issue in the instant case was, and continues to be, whether the Veteran died "as a result of" VA hospitalization or medical or surgical treatment or examination or vocational rehabilitation training.  

With regard to this claim, the appellant is not required to show that proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable, as required by the version of 38 U.S.C.A. § 1151 in effect from October 1, 1997.

The applicable statute and regulations in effect prior to October 1, 1997, provided that when any veteran suffered an injury or aggravation of an injury as the result of VA hospitalization, medical or surgical treatment, submission to an examination, or the pursuit of a course of vocational rehabilitation, and not as a result of the veteran's own willful misconduct, and such injury or aggravation resulted in additional disability to the veteran, disability compensation was to be awarded in the same manner as if such disability or aggravation were service connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 (1996).

In determining that additional disability exists, prior to October 1, 1997, the veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based was to be compared with the subsequent physical condition resulting from the disease or injury, each body part involved being considered separately.  

As applied to medical treatment, the physical condition prior to the disease or injury was the condition which the specific medical or surgical treatment was designed to relieve.  Compensation was not payable for the continuance or natural progress of disease or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b) (1996).

In determining whether any additional disability resulted from (was caused by or aggravated by) VA hospitalization, medical or surgical treatment, or examination, prior to October 1, 1997, it was necessary to show that additional disability was actually the result of such disease or injury, or aggravation of an existing disease or injury suffered as the result of hospitalization or medical treatment and not merely coincidental therewith.  

The mere fact of aggravation alone would not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as the result of hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1) and (2) (1996).

Compensation was not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the veteran.  "Necessary consequences" are those which were certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  38 C.F.R. § 3.358(c)(3) (1996).

Given the directives within the JMR, the Board finds that a remand is unavoidable in this instance.  The Board is restrained by CAVC precedent from proceeding without the RO having followed all of the Board's own directives.  38 C.F.R. § 19.31 (2005); Stegall v. West, 11 Vet. App. 268 (1998).  On that basis, it is determined that further notice is required to be provided to the appellant concerning the information necessary to be successful in her claim including what constitutes an 38 U.S.C. §  1151 according to the statues and regulations in effect prior to October 1, 1997.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Furnish the appellant and her service representative a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for DIC under 38 U.S.C.A. § 1151 effective prior to October 1, 1997, as written above.

2.  The RO should ask the appellant to identify any relevant VA or private medical records that would support her claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for the Veteran's cause of death.  Subsequently, the RO should attempt to obtain any of the identified VA and/or private treatment records relevant to the claim on appeal, which are not currently part of the record.

3.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  Then the claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for the Veteran's cause of death should be readjudicated specifically using the applicable statute and regulations in effect prior to October 1, 1997 as outlined in detail above.   If the benefit remains denied, the appellant and her representative should be provided a supplemental statement of the case that includes a recitation of the applicable statute and regulations in effect prior to October 1, 1997 as outlined in detail above, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



